



Exhibit 10.3


chemicala03.jpg [chemicala03.jpg]

--------------------------------------------------------------------------------





November 3, 2017


‘Personal and Confidential’


Robert Rathbun
[redacted]


Dear Bob:


The purpose of this letter is to confirm the details of our employment offer to
you (the “Agreement”) for the position of EVP, Director of Retail and East
Region President of Chemical Bank (the “Bank”). In this position, you will
report directly to Thomas C. Shafer, CEO and President of the Bank. In addition,
your Officer title will be Regional President and a member of the Executive
Leadership Committee. The general terms and conditions of this offer are as
follows:


•
Effective Date - Monday, November 13, 2017.



•
Base Salary - Your annual base salary will be $250,000, paid bi-weekly. This
base salary will be reviewed by Management on an annual basis.



•
2017 Annual Cash and Long Term Equity Incentive - For purposes of calculating
your 2017 Annual Cash Incentive, you will remain on your current plan with a 60%
target bonus and 70% Annual Equity Award based on your previous salary of
$330,000.



•
Severance Payment -The Bank will pay you a one-time severance payment in the
amount of $200,000, subject to all applicable taxes, on the January 12, 2018 pay
date provided that you accept this offer. In the event that you are
involuntarily terminated in the future and it is not for Cause (as defined under
“Stay Bonus” below), or due to a Change in Control (as defined under “Change in
Control Agreement” below), you will be eligible for 6 months’ severance.



•
Retention Bonus - Provided that you remain employed with the Bank on October 1,
2018, the Bank will pay you a Retention Bonus on the next regular pay date in
the amount of $100,000, subject to all applicable taxes. If the Bank terminates
you prior to October 1, 2018 for anything other than Cause, the Bank will pay
you the full retention bonus amount of $100,000. For purposes of this letter,
“Cause” means: (i) your removal by order of a regulatory agency having
jurisdiction over the Bank; (ii) your material breach of any provision in this
Agreement; if the breach is curable, it shall constitute Cause only if it
continues uncured for a period of 20 days after your receipt of written notice
of such breach by the Bank; (iii) your failure or refusal, in any material
manner to perform all lawful services required by you in your employment
positions with the Bank, which failure or refusal continues for more than 20
days after your receipt of written notice of such deficiency; (iv) your
commission of fraud,






--------------------------------------------------------------------------------





embezzlement, theft, or a crime constituting moral turpitude, whether or not
involving the Bank, which in the reasonable good faith judgment of the Bank’s
Board, renders your continued employment harmful to the Bank; (v) your
misappropriation of the assets of the Bank or property, including without
limitation, obtaining material reimbursement through financial vouchers or
expense reports; or (vi) your conviction or the entry of a plea of guilty or no
contest by you with respect to any felony or other crime which, in the
reasonable good faith judgment of the Bank’s Board, adversely affects the Bank,
and its reputation.


•
Vesting of Equity Grants - The follow vesting strategies will be applied to your
equity grants:



◦
Stock Options - Upon your acceptance of this offer letter, all of our
outstanding Stock Options will become 100% vested.



◦
Time Restricted Stock Units - In the event that you are involuntarily terminated
without cause (as defined under the Retention Bonus paragraph), or you
voluntarily retire with 1 year’s notice, all of your unvested TRSUs will
immediately vest and be converted into Chemical’s Common Stock with settlement
to occur as soon as administratively feasible.



◦
Performance Restricted Stock Units - In the event that you are involuntarily
terminated without cause (as defined under the Retention Bonus paragraph), or
you voluntarily retire with 1 year’s notice, all of your unvested PSUs shall
remain outstanding subject their original performance goals, and the
restrictions under each such grant shall not lapse until Chemical’s Compensation
and Pension Committee has determined the that applicable performance goals have
been attained and the level to which such goals are attained, at which time the
restrictions shall lapse on the number of units corresponding to the level of
the attained performance, as if you had remained employed by Chemical through
the last day of the applicable performance period, and such units shall become
convertible into Chemical’s Common Stock, with settlement to occur as soon as
administratively feasible.



•
Annual Incentive Plan - As a Regional President, you will receive an annual cash
bonus opportunity. This incentive program is intended to focus our leadership on
the achievement of annual corporate and departmental goals. You target annual
cash incentive will be equal to 35% of your base salary for 2018. This target
cash incentive is currently weighted 20% Corporate Goals, 40% Department Goals
and 40% Individual Goals. Actual cash incentive received will be based on the
achievement of the goals and can vary from 0% - 150% of your target.



•
Annual Long Term Incentive Plan - As a Regional President, you will receive an
annual long term incentive. Your target annual long term incentive will be equal
to 45% of your base salary and you will be eligible to participate in the 2018
grants. The long term incentive award will be issued as follows:



◦
40% Performance Based Stock Units - these units will vest based on the
satisfactory achievement of 3-year corporate goals with respect to Earning per
Share (EPS) and Relative Total Shareholder Return (TSR). The number of PRSUs
that ultimately vest and convert to shares may range from 0% - 150% of the
underlying units originally awarded, depending on the Banks’ performance
relative to these goals.



◦
40% Time Restricted Stock Units - these units will 100% vest after 5 years
provided you remain employed with the Bank.








--------------------------------------------------------------------------------





◦
20% Stock Options - these options will vest at a rate of 20% per year over a
five (5) year period provide you remain employed by the Bank.



•
Change in Control Agreement - In the event of a Change in Control, you will be
eligible for a severance of 1 times your base salary, plus your average bonus
over the past 3 years. Further details will be defined in a formal Change in
Control Agreement to be completed within 30 days after your start date. For
purposes of this offer letter and the formal Change in Control Agreement, Change
in Control” means the occurrence of any of the following events: (i) the
acquisition by a person or persons acting as a group, of the stock of the Bank
or Chemical Financial Corporation (“Chemical”) that together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Bank or Chemical; (ii) the majority of
the members of the Board of the Bank or Chemical are replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Bank or Chemical Board prior to the date of
appointment or election; or (iii) the acquisition, by a person or persons acting
as a group, of the assets of the Bank or Chemical that have a total gross fair
market value equal to or exceeding 50% of the total gross fair market value of
the assets of the Bank or Chemical in a single transaction or within a 12-month
period ending with the most recent acquisition. For purposes of this Section,
gross fair market value means the value of the assets of the Bank or Chemical,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Notwithstanding the foregoing, no trust
department or designated fiduciary or other trustee of such trust department of
the Bank, Chemical or a subsidiary of the Bank, or Chemical or other similar
fiduciary capacity of the Bank or Chemical with direct voting control of the
stock shall be treated as a person or group within the meaning of subsection (i)
hereof. Further, no profit sharing, employee stock ownership, employee stock
purchase and savings, employee pension, or other employee benefit plan of the
Bank, Chemical or any of their subsidiaries, and no trustee of any such plan in
its capacity as such trustee, shall be treated as a person or group within the
meaning of subsection (i) hereof.



•
Car Allowance and Country Club Membership - You will continue to receive a car
allowance in the amount of $900 per month. In addition the Bank will continue to
reimburse you for eligible country club membership fees and expenses.



Your acceptance of this offer letter supersedes and formally terminates your
August 31, 2016 employment agreement with the Bank, except for the covenant not
to compete in Section 13 of that agreement, which remains in force and effect,
except that by execution of this offer letter is modified to mirror the length
of your six (6) month severance that you receive from the Bank.


Bob, we are sincerely looking forward the contributions you will make as the
East Regional President. This is strategically a very important role for the
Bank, and we look forward to your continued contributions.


Sincerely,


/s/ Thomas C. Shafer
Thomas C. Shafer
President and CEO of Chemical Bank
    


Accepted: /s/ Robert Rathbun              Date: November 6, 2017
        Robert Rathbun



